 

Exhibit 10.23

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

SERVICES AND SUPPLY AGREEMENT

THIS SERVICES AND SUPPLY AGREEMENT, together with exhibits attached hereto (the
“Agreement”), effective as of January 1, 2009 (the “Effective Date”), is entered
into by and between DIADEXUS, INC., a Delaware corporation, having its principal
place of business at 343 Oyster Point Boulevard, South San Francisco, California
94080 (“diaDexus”), and DIAZYME LABORATORIES, a division of General Atomics,
having its principal place of business at 12889 Gregg Court, Poway, California
92064 (“Supplier”). diaDexus and Supplier may each be referred to herein
individually as a “Party” or, collectively, as “Parties.”

RECITALS

WHEREAS, Supplier has expertise in the manufacture of certain clinical chemistry
diagnostic test kits, and;

WHEREAS, diaDexus has technology and intellectual property related to certain
reagents and diagnostic test kits, and;

WHEREAS, diaDexus and Supplier wish to enter into an agreement under which
diaDexus will provide to Supplier certain clinical chemistry components in bulk
form, and Supplier shall test and repackage those components into kits for
diaDexus’ customers, as set forth in more detail herein.

NOW, THEREFORE, in consideration of the promises and undertakings set forth
herein, the Parties agree as follows:

DEFINITIONS

Capitalized terms not otherwise defined herein will have the meaning set forth
below:

“Affiliate” means any corporation, firm, limited liability company, partnership
or other entity that directly or indirectly controls or is controlled by or is
under common control with diaDexus or Supplier, respectively. Solely for
purposes of the definition of Affiliate, “control” or “controlled” means
ownership, directly or through one (1) or more Affiliates, of more than fifty
percent (50%) of the shares of stock entitled to vote for the election of
directors, in the case of a corporation, or more than fifty percent (50%) of the
equity interests in the case of any other type of legal entity, or any other
arrangement whereby an entity controls or has the right to control the board of
directors or equivalent governing body of a corporation or other entity.

“Certificate of Analysis” shall mean a certificate of analysis signed and dated
by an individual authorized by diaDexus to certify that the results of assays
conducted on an indicated lot of Products hereunder conform to the
Specifications therefore. The Certificate of Analysis shall include a
description of the reagent, lot numbers, reagent expiration dating, and other
pertinent information.

 

  Confidential   Page 1 of 34



--------------------------------------------------------------------------------

 

“Confidential Information” shall mean any proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customers, customer lists, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances or other
business information disclosed by the disclosing Party directly or indirectly in
writing, orally, or by drawings.

“Control” means, with respect to any information or an intellectual property
right, possession of the ability, whether arising by ownership or license, to
grant a license or sublicense as provided for herein under such information or
right without violating the terms of any written agreement with any third party.

“Critical Components” means those certain materials supplied in bulk by diaDexus
and specified in Exhibit A attached hereto.

“Customer” means diaDexus’ end user customer(s) to which Supplier ships Product.

“diaDexus Technology” means the diaDexus Patent Rights and diaDexus Know-How, as
defined below:

(a)    “diaDexus Patent Rights” means any and all Patent Rights covering the
diaDexus Know-How.

(b)    “diaDexus Know-How” means the information, data, skills, processes,
methods, know-how, trade secrets and experience, including, without limitation,
formulas and specifications, whether patentable or not, that are controlled by
diaDexus at anytime during the Term and that are necessary for Supplier to use
the Critical Components solely in the manufacture of Products under this
Agreement.

“Lot” means a particular manufacturing run of either Critical Components from
diaDexus to Supplier, or Product in its final kitted format from Supplier, which
has been manufactured or packaged all at the same time.

“Patent Right” means: (a) all issued and existing patents, including any
extensions, supplemental protection certificates, registrations, confirmations,
reissues, reexaminations or renewals thereof; and (b) all pending applications,
including any provisional applications, converted provisional applications,
continuing prosecution applications and continuation, divisional, or
continuation-in-part applications thereof, for any of the foregoing.

“Pricing” shall mean with respect to each Product, the price set forth in
Exhibit B as of the Effective Date.

“Product” shall mean the final format kitted items as described on Exhibit C, as
may be amended from time to time in writing by the Parties, which have been
tested and re-packaged into kits by Supplier from the bulk components provided
by diaDexus under this Agreement.

 

  Confidential   Page 2 of 34



--------------------------------------------------------------------------------

 

“Quality Agreement” shall mean the agreement entered into by the Parties within
sixty (60) days of this Agreement’s execution and substantially in the form
attached hereto as Exhibit D.

“Specifications” means (a) the written specifications for the Critical
Components supplied by diaDexus under this Agreement, and/or (b) the written
specifications for the Products as of the Effective Date, as such specifications
may be modified solely by diaDexus from time to time with [*] advanced notice to
Supplier, and against which the components and Products will be tested.

“Supplier Technology” means the Supplier Patent Rights and Supplier Know-How, as
defined below:

(a)    Supplier Patent Rights” means any and all Patent Rights covering the
Supplier Know-How.

(b)    “Supplier Know-How” means the information, data, skills, processes,
methods, know-how, trade secrets and experience, including, without limitation,
formulas and specifications, whether patentable or not, that are controlled by
Supplier at any time during the Term and that are necessary for diaDexus to sell
or offer to sell the Products under this Agreement.

“Term” shall have the meaning set forth in Section 7.1.

SUPPLY

Terms and Conditions. All supply of Critical Components by diaDexus to Supplier
and all supply of Products by Supplier to Customer(s) shall be subject to the
terms and conditions of this Agreement. ANY TERMS OR CONDITIONS OF ANY PURCHASE
ORDER OR ACKNOWLEDGMENT GIVEN OR RECEIVED WHICH ARE ADDITIONAL TO OR
INCONSISTENT WITH THIS AGREEMENT SHALL HAVE NO EFFECT AND SUCH TERMS AND
CONDITIONS ARE HEREBY EXCLUDED AND REJECTED.

Supply. Subject to the terms and conditions of this Agreement, diaDexus shall
supply Critical Components to Supplier and Supplier shall supply Products to
diaDexus’ Customer. All such Critical Components and Products shall comply with
all applicable Specifications.

2.3    Forecasts. Upon the Effective Date and each quarter afterward, diaDexus
shall provide Supplier with a non-binding written rolling forecast (“Forecast”)
of the quantities of each Product that it expects to sell to Customers [*].

2.4    Supply of Critical Components and Quality Testing

(a)    Supply of Critical Components. At the time diaDexus wishes Supplier to
begin production of Products, and quarterly thereafter, diaDexus shall provide
to Supplier, at diaDexus’ expense, a quantity of Critical Components that
diaDexus believes will be sufficient

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 3 of 34



--------------------------------------------------------------------------------

to meet Supplier’s needs for [*], pursuant to the Forecast. Supplier shall use
any and all such Critical Components solely in the manufacture of Products under
this Agreement, and shall keep written records of the amounts used for each Lot.
The Critical Components supplied by diaDexus [*]; provided, however, that
diaDexus retains sole ownership and title of the Critical Components at all
times; and, provided further, that Supplier shall use Critical Components only
in Products supplied to diaDexus or its Customers, and not waste, discard,
damage or destroy any such Critical Components other than wastage associated
with normal manufacturing processes used by Supplier under this Agreement,
including, but not limited to, void volume losses, QC testing, and retention
samples. diaDexus shall have the right to audit Supplier’s use of Critical
Components supplied under this Agreement upon reasonable written notice to
Supplier.

(b)    Quality Control (“QC”) Testing. All QC testing will follow Supplier’s
standard procedures, and is subject to [*]. Upon receipt of Critical Components,
Supplier shall perform sufficient incoming QC testing on such Critical
Components to evaluate their suitability for use by Supplier under this
Agreement. Should the Critical Components fail the incoming QC test, Supplier
shall notify diaDexus, and diaDexus may request an additional round of QC
testing [*], or request return of such Critical Components to diaDexus at
diaDexus’ expense. [*]

2.5    Orders.

(a) Production Orders. diaDexus shall place firm Product production orders,
setting forth the number of units of each Product to be assembled, with Supplier
[*] prior to required release of Products into Supplier inventory. Provided the
production order is free of material errors and is consistent with the Forecast,
Supplier shall accept and acknowledge each production order in writing (which
shall include designated email addresses or facsimile numbers), subject to the
terms and conditions of this Agreement.

(b) Customer Orders. diaDexus shall place [*], purchase orders with Supplier [*]
prior to each requested shipping date to Customers, setting forth the number of
units of each Product, delivery dates, and exact shipping instructions,
including carrier, for each identified ship-to Customer. However, upon receipt
of request from diaDexus in the form of a typed Customer purchase order from
diaDexus via fax or e-mail, provided finished Product inventory levels are
adequate to meet the need, Supplier will use its best efforts to drop ship such
order to Customer the same day of order provided such order is received by
Supplier [*] of same ship date. Customer purchase orders received by Supplier
[*] shall ship to Customer no later than the following day, provided finished
Product inventory levels are adequate to meet the need.

(c) Order Acceptance. Provided a production order pursuant to Section 2.5(a) or
a Customer order pursuant to Section 2.5(b) is free of material errors, Supplier
shall accept and acknowledge each order in writing (which shall include
designated email addresses or facsimile numbers), subject to the terms and
conditions of this Agreement. If there is an error in an order, Supplier shall
promptly inform diaDexus, and diaDexus shall issue a revised, corrected order in
a timely manner. If there is any conflict between the order(s) and this
Agreement, the terms of this Agreement shall govern.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 4 of 34



--------------------------------------------------------------------------------

 

2.6    Prices.  diaDexus shall pay to Supplier the Price for QC testing and for
Product supplied by Supplier under this Agreement, as set forth in Exhibit B.

2.7    Delivery.  All Product delivered pursuant to the terms of this Agreement
shall be suitably packed for shipment in accordance with the acceptable industry
standards, marked for shipment to the destination point indicated in the
purchase order, and shipped [*]. Such packing, and the manner of shipment, shall
be sufficient to prevent damage, contamination, or degradation during shipment
and during unpacking at the destination. All freight, insurance and other
shipping expenses from the point of shipment shall be borne [*]. The carrier
shall be selected by diaDexus. Supplier shall use commercially reasonable
efforts to ship quantities of Product for delivery on the dates specified in the
applicable purchase order submitted in accordance with this Agreement.

2.8    Invoicing.  For each calendar month, Supplier shall submit monthly
invoices for (a) [*], and (b) kit assembly, packaging fees, and shipping and
handling fees for semi-finished and finished Products in connection with
customer orders shipped by Supplier to diaDexus or its Customers. All invoices
shall be sent to diaDexus’ address for notices in Article 8 herein, or such
other address as designated by diaDexus in writing, and each such invoice shall
state the aggregate and unit prices for the Products produced or shipped, and
shall separately itemize any shipping, packaging, handling, storage, insurance,
taxes or other costs incident to the transfer or shipment [*].

2.9    Product Handling

(a)    Storage.  Supplier shall store all unused Critical Components and
unshipped Products under proper conditions for [*], in such a manner as to
maximize the life span and prevent spoilage, including, without limitation, any
storage criteria set forth in the Specifications.

(b)    Retained Samples.  Supplier shall retain and properly store samples of
Product as mutually agreed by the Parties. All retained samples will be properly
stored for a period of [*].

(c)    Replacement Product.  If either Supplier or diaDexus determines that a
Critical Component or Product does not comply with the applicable
Specifications, diaDexus shall provide replacement Critical Components as
necessary.

(d)    Labeling.  Supplier shall clearly label, in accordance with the
requirements as mutually agreed, each Product for supply hereunder.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 5 of 34



--------------------------------------------------------------------------------

 

(e)    Inspection of Supplier Facilities.  diaDexus shall have the right, at
reasonable mutually agreed times during normal business hours and upon request
made upon prior notice to Supplier, to inspect Supplier’s facilities used for
manufacturing the Products for diaDexus, and Supplier’s batch records,
work-in-progress and production records for the Products supplied to diaDexus
under this Agreement.

(f)    Technical Contacts.  Technical inquiries, results of QC tests, analyses
and reports shall be in writing and shall be sent to the respective parties at
the addresses below by electronic mail or facsimile.

 

For diaDexus:

 

For Supplier:

Name:  Mary Jane Cerelli

 

 Name:

 

        Abhijit Datta                     

Telephone:  650-246-6539

 

           Telephone:

  

    858-455-4762               

Fax:  650-246-6499

 

   Fax:

  

            858-455-4750                  

eMail:  MCerelli@diaDexus.com

 

      eMail:

  

  abhijit.datta@diazyme.com  

ARTICLE 3

PAYMENT

3.1    Payment.  diaDexus shall make full payment to Supplier for all Products
tested and shipped hereunder no later than thirty (30) days from the date of
Supplier’s invoice.

3.2    Mode of Payment.  All payments shall be made by direct wire transfer of
United States Dollars in immediately available funds in the requisite amount to
such bank account as Supplier may from time to time designate by written notice
to diaDexus.

ARTICLE 4

LICENSE

4.1    Grant to Supplier.  diaDexus hereby grants Supplier a non-exclusive
license, without the right to sublicense, under the diaDexus Technology, to use
the Critical Components solely within the United States in the manufacture of
Products.

4.2    Grant to diaDexus.  Supplier hereby grants diaDexus a non-exclusive,
worldwide license, with the right to sublicense, under the Supplier Technology,
for the sole purpose of selling Products and only to the extent required for
diaDexus to sell or offer for sale Products.

4.3    Technology Transfer.  Each Party shall, in good faith, promptly and
completely transfer whatever Supplier Know-How or diaDexus Know-How, as
applicable, to the other Party that is required in order to enable such other
Party to exercise its rights and fulfill its obligations under this Agreement.

 

  Confidential   Page 6 of 34



--------------------------------------------------------------------------------

 

4.4    No Other Rights.  Except for the rights expressly granted under this
Agreement, no right, title or interest of any nature whatsoever is granted by
either Party. For the avoidance of doubt, Supplier has no right under the
diaDexus Technology to (a) make, have made, sell or offer to sell Critical
Components anywhere in the world or (b) sell or offer to sell Products anywhere
in the world. Nothing in this Agreement grants diaDexus any right under the
Supplier Technology for any purpose other than the sale of Products.

ARTICLE 5

CONFIDENTIALITY

5.1    Confidentiality Obligations.  Each Party agrees that, for the Term of
this Agreement and for five (5) years thereafter, such Party will keep, and will
ensure that its officers, directors, employees and agents keep, completely
confidential and will not publish or otherwise disclose and will not use for any
purpose except as permitted hereunder any Confidential Information furnished to
it by the other Party pursuant to this Agreement. The foregoing obligations will
not apply to any information to the extent that it can be established by such
receiving Party that such information:

(a)    was already and rightfully known to the receiving Party as evidenced by
its written records, other than under an obligation of confidentiality, at the
time of disclosure;

(b)    was generally available to the public or was otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(c)    became generally available to the public or otherwise becomes publicly
known after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d)    was subsequently lawfully disclosed to the receiving Party by a third
party other than in contravention of a confidentiality obligation of such third
party to the disclosing Party; or

(e)    was developed or discovered by employees of the receiving Party or its
Affiliates who had no access to the Confidential Information of the disclosing
Party.

5.2    Permitted Disclosures.    Each Party may disclose the other’s
Confidential Information to the extent such disclosure is reasonably necessary
in prosecuting or defending litigation, (subject to the prior written consent of
the other Party, which consent will not be unreasonably withheld or delayed),
complying with applicable governmental regulations, conducting clinical trials
or otherwise in performing its obligations or exercising its rights hereunder.
If a Party is required to make any such disclosure of the other Party’s
Confidential Information, it will give reasonable advance notice to that other
Party of such disclosure requirement, will cooperate with the other Party in its
efforts to secure confidential treatment of such Confidential Information prior
to its disclosure, and will use all reasonable efforts to secure confidential
treatment of such information prior to its disclosure (whether through
protective orders or confidentiality agreements or otherwise).

 

  Confidential   Page 7 of 34



--------------------------------------------------------------------------------

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

6.1    Representations by Supplier

(a)    Supplier represents and warrants that as of the Effective Date: (i) it is
duly organized and validly existing under the laws of the jurisdiction of its
incorporation and has full corporate power and authority to enter into this
Agreement; (ii) it has taken all corporate actions necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement; and (iii) the performance of its obligations under this
Agreement do not conflict with, or constitute a default under its charter
documents, any contractual obligation of Supplier or any court order.

(b)    Subject to the terms and conditions of this Agreement, Supplier
represents and warrants that the Products manufactured and supplied by Supplier
hereunder will conform to the applicable Specifications at the time of delivery
of the Products by Supplier to the carrier for shipment to Customers. Subject to
the terms and conditions of this Agreement, Supplier further represents and
warrants that title to all Products supplied by Supplier hereunder shall pass to
diaDexus free and clear of all security interests, liens and other encumbrances,
provided that diaDexus is not in breach of this Agreement for non-payment.

(c)    Supplier represents and warrants that all Products manufactured and
provided by Supplier under this Agreement shall be in compliance with
(i) applicable current good manufacturing practices, as defined by the United
States Food and Drug Administration, and (ii) all material respects of the
Quality Agreement attached in Exhibit D.

(d)    Supplier represents and warrants that Critical Components, Lots, and
Products shall not be (i) used by Supplier in human subjects, clinical trials,
research or patient clinical management, (ii) except as contemplated or
described in this Agreement, transferred, distributed or sold anywhere in the
world, and (iii) disassembled, reverse engineered or otherwise manipulated,
modified in any manner or duplicated anywhere in the world.

(e)    Supplier represents and warrants that use of Critical Components and the
manufacture and packaging of Products shall be conducted only in Supplier’s
facility in Poway, California, U.S.A. For the avoidance of doubt, except as
provided in this Agreement, Supplier shall not transfer, disassemble, reverse
engineer, modify in any manner, duplicate, make, have made, distribute, sell or
offer to sell Critical Components, Lots, and Products anywhere in the world.

6.2    Representations by diaDexus

(a)    diaDexus represents and warrants that, as of the Effective Date: (i) it
is duly organized and validly existing under the laws of the jurisdiction of its
incorporation and has

 

  Confidential   Page 8 of 34



--------------------------------------------------------------------------------

full corporate power and authority to enter into this Agreement; (ii) it has
taken all corporate actions necessary to authorize the execution and delivery of
this Agreement and the performance of its obligations under this Agreement; and
(iii) the performance of its obligations under this Agreement do not conflict
with, or constitute a default under its charter documents, any contractual
obligation of diaDexus or any court order.

(b)    diaDexus represents and warrants that all Critical Components and any
other materials supplied to Supplier under this Agreement shall be in compliance
with (i) applicable current good manufacturing practices, as defined by the
United States Food and Drug Administration, and (ii) all material respects of
the Quality Agreement attached in Exhibit D.

6.3    Disclaimer of Warranties.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS
ARTICLE 6 OR ARTICLE 2.9(a), NO PARTY MAKES ANY OTHER REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT, AND ANY OTHER
STATUTORY WARRANTY.

ARTICLE 7

TERM AND TERMINATION

7.1    Term.  This Agreement will commence upon the Effective Date and, unless
earlier terminated, shall continue in effect [*] (the “Term”).

7.2    Termination for Cause.  Either Party shall have the right to terminate
this Agreement if the other Party has materially breached the Agreement,
including non-payment. Such terminating Party shall notify the breaching Party
in writing of such breach and, if such breach remains uncured thirty (30) days
after the date such notice was sent (except in the case of any breach for
non-payment of amounts owed, in which case, if such breach is not cured within
ten (10) days after the date such notice was sent), the non-breaching Party
shall have a right to terminate the Agreement immediately by sending a written
termination notice to the breaching Party.

7.3    Termination for Convenience.  Either Party shall have the right, upon
ninety (90) days written notice to the other, to terminate this Agreement for
any reason or no reason.

7.4    Consequences of Termination or Expiration

(a)    Return of Materials.  Upon termination or expiration of this Agreement
each Party will promptly return all records, Critical Components, Products and
other materials in its possession or control containing or comprising the other
Party’s Know-How or other Confidential Information to which the former Party
does not expressly retain rights hereunder. For the avoidance of doubt, diaDexus
retains all rights to Critical Components and Products and shall have the right
to obtain any inventory of Product held by Supplier.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 9 of 34



--------------------------------------------------------------------------------

 

(b)    Accrued Liability.  Termination or expiration of this Agreement for any
reason shall not release either Party hereto from any liability which at the
time of such termination or expiration has already accrued to the other Party.
Such termination or expiration will not relieve a Party from accrued payment
obligations or from obligations which are expressly indicated in this Agreement
to survive termination or expiration of this Agreement.

(c)    Survival.  Upon the expiration or termination of this Agreement, any and
all licenses granted hereunder will terminate automatically. The following
Articles and Sections of this Agreement shall survive its termination or
expiration: Articles 1, 3 and 5 and Sections 4.2, 6.3, 7.4, 8.1, 8.2, 8.4, 8.5,
8.6, 8.7, 8.8, 8.9(a), 8.9(b), 8.10, 8.11, 8.12 and 8.13.

ARTICLE 8

GENERAL PROVISIONS

8.1    Relationship of the Parties.  The Parties are independent contractors.
Nothing in this Agreement is intended or will be deemed to constitute a
partnership, agency or employer-employee relationship between the Parties.
Neither Party will incur any debts or make any commitments for the other Party.

8.2    Assignments.  Except as expressly provided herein, neither this Agreement
nor any interest hereunder will be assignable, nor any other obligation
delegable, by a Party without the prior written consent of the other Party;
provided, however, that a Party shall have the right to assign and otherwise
transfer this Agreement as a whole without consent to any Affiliate or successor
that acquires all or substantially all of the business or assets of such Party
by way of merger, consolidation, other business reorganization, or the sale of
stock or assets, provided that the assigning Party notifies the other Party in
writing in advance of such assignment, and such Affiliate or successor agrees in
writing to be bound by the terms and conditions of this Agreement. This
Agreement shall be binding upon successors and permitted assigns of the Parties.
Any assignment not in accordance with this Section 8.2 will be null and void.

8.3    Force Majeure.  With the exception of payment of overdue invoices, no
Party shall be liable to the other for failure or delay in the performance of
any of its obligations under this Agreement for the time and to the extent such
failure or delay is caused by earthquake, riot, civil commotion, war, terrorist
acts, strike, flood, firestorm, evacuations or governmental acts or restriction,
or other cause that is beyond the reasonable control of the respective Party.
The excused Party shall be excused for a time period reasonably sufficient to
remedy the effects of such an event. The Party affected by such force majeure
will provide the other Party with full particulars thereof as soon as it becomes
aware of the same (including its best estimate of the likely extent and duration
of the interference with its activities), and will use commercially reasonable
efforts to overcome the difficulties created thereby and to resume performance
of its obligations as soon as practicable. If the performance of any such
obligation under this Agreement is delayed owing to such a force majeure event
for any continuous period of more than thirty (30) days, the Parties hereto will
consult with respect to an equitable solution, including the possibility of the
mutual termination of this Agreement.

 

  Confidential   Page 10 of 34



--------------------------------------------------------------------------------

 

8.4    Entire Agreement of the Parties; Amendments.  This Agreement and any
exhibits or schedules attached hereto constitutes and contains the entire
understanding and agreement of the Parties respecting the subject matter hereof
and cancels and supersedes any and all prior and contemporaneous negotiations,
correspondence, understandings and agreements between the Parties, whether oral
or written, regarding such subject matter. No waiver, modification or amendment
of any provision of this Agreement will be valid or effective unless made in
writing and signed by the Parties.

8.5    Captions.  The captions to this Agreement are for convenience only, and
are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.

8.6    Governing Law; Dispute Resolution.  This Agreement will be governed by
and interpreted in accordance with the laws of the State of California,
applicable to contracts entered into and to be performed wholly within the State
of California, excluding conflict of laws principles. If any claim, dispute, or
controversy arising out of or in connection with this Agreement or the breach or
alleged breach of this Agreement is not resolved by informal discussion of the
parties within thirty (30) business days after each party is notified of such
dispute, the dispute shall be referred to the CEOs of each party. Upon such
referral, these two individuals shall undertake good faith discussions, and
shall be empowered to reach a prompt, final resolution of the issue that shall
be binding upon both parties. If these two individuals do not resolve the
dispute within thirty (30) days after such referral, and the parties do not
mutually agree in writing to extend such resolution period, the matter may be
submitted for adjudication to any Superior Court of California in the Counties
of San Mateo or San Diego, or to the United States District Court for the
Northern or the Southern District of California.

8.7    Notices and Deliveries.  Any notice, request, delivery, approval or
consent required or permitted to be given under this Agreement will be in
writing and will be deemed to have been sufficiently given if delivered in
person, transmitted by facsimile (receipt verified) or by express courier
service (signature required) or five (5) days after it was sent by registered
letter, return receipt requested (or its equivalent), provided that no postal or
carrier strike or other disruption is then in effect or comes into effect within
two (2) days after such mailing, to the Party to which it is directed at its
address or facsimile number shown below or such other address or facsimile
number as such Party will have last given by notice to the other Party.

If to Supplier, addressed to:

Diazyme Laboratories Division

General Atomics

12889 Gregg Court

Poway, California 92064, USA

Attention: Contracts Administrator

(c/o Steve O’Hara)

Facsimile No. 858-455-3700

 

  Confidential   Page 11 of 34



--------------------------------------------------------------------------------

 

And, in the case of formal notices, claims or written demands, with a copy to:

Diazyme Laboratories Division

General Atomics

3550 General Atomics Court

San Diego, California 92121, USA

Attention: Legal Counsel

Facsimile No. 858-455-3213

If to diaDexus, addressed to:

diaDexus, Inc.

343 Oyster Point Boulevard

South San Francisco, California 94080

Attn: President & CEO

Fax: (650) 246-6499

8.8    No Consequential Damages.  IN NO EVENT WILL EITHER PARTY OR ANY OF ITS
RESPECTIVE AFFILIATES BE LIABLE FOR SPECIAL, INDIRECT, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY, OR PUNITIVE DAMAGES, WHETHER IN CONTRACT, WARRANTY, TORT,
NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, INCLUDING BUT NOT LIMITED TO, LOSS OF
PROFITS OR REVENUE OR CLAIMS OF ANY THIRD PARTIES FOR SUCH DAMAGES.

8.9    Indemnity & Insurance.

     (a)    diaDexus will indemnify, defend and hold Supplier, its agents,
employees, shareholders, directors, officers, and Affiliates harmless from and
against all liability, loss, damage, injury to person or property, costs and
expenses, including all attorneys’ fees of Supplier, from any and all causes of
action, suits, claims, demands, liabilities or judgments, of any nature
whatsoever, asserted by any third party, alleging or arising out of or resulting
directly or indirectly from any:

(i) acts or omissions of diaDexus, its employees or its agents, by or on behalf
of any person or entity, in connection with the design, marketing, advertising,
sale, distribution and/or handling of the Products or any Critical Components;

(ii) errors or omissions in the Specifications or defects in the Critical
Components;

(iii) intellectual property infringement relating to the design of the Products,
Specifications, Critical Components or the use by Supplier of diaDexus’
trademarks and packaging in preparation of the kits pursuant to this Agreement;
and

(iv) products liability relating solely to the Critical Components.

     (b)    Supplier will indemnify, defend and hold diaDexus, its agents,
employees, shareholders, directors, officers, and Affiliates harmless from and
against all liability, loss,

 

  Confidential   Page 12 of 34



--------------------------------------------------------------------------------

damage, injury to person or property, costs and expenses, including all
attorneys’ fees of diaDexus, from any and all causes of action, suits, claims,
demands, liabilities or judgments, of any nature whatsoever, asserted by any
third party, alleging or arising out of or resulting directly or indirectly from
any:

(i) acts or omissions of Supplier, its employees or its agents, by or on behalf
of any person or entity, in connection with the use, manufacture, sale to
diaDexus and/or handling of Product (unless such claim arises only as a result
of Supplier’s compliance with the diaDexus provided Specifications);

(ii) intellectual property infringement, not relating to the Critical
Components, of the Products as manufactured or delivered by Supplier and except
for any claim arising from the Products that is a direct result of Supplier’s
compliance with diaDexus-supplied Specifications; and

(iii) products liability relating to the assembled Products to the extent such
liability does not result from Supplier’s use of the Critical Components in the
supply of Product or adherence to the Specifications.

     (c)    Both Parties shall maintain product liability and general liability
insurance per local industry standards and carry coverage similar to that
required by other equivalent manufacturers. Each Party agrees that it shall
provide the other party within thirty business days (30) of the signing of this
Agreement with a certificate evidencing such insurance and will provide the
other Party with at least thirty days prior written notice of any cancellation
or change of limits or terms of such policy.

8.10    Waiver.  A waiver by any Party of any of the terms and conditions of
this Agreement in any instance will not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement will be cumulative and none of them will be in limitation of any other
remedy, right, undertaking, obligation or agreement of either Party.

8.11    Severability.  Each provision of this Agreement will be interpreted in
such manner as to be effective, valid, and enforceable under applicable law. The
Parties will make a good faith effort to replace the applicable provision with a
valid one, which the Parties agree has effect that is consistent with the
original provision.

8.12    Compliance with Laws.  Notwithstanding anything to the contrary
contained herein, all rights and obligations of diaDexus and Supplier are
subject to prior compliance with, and each Party shall comply with, all United
States and foreign export and import laws, regulations, and orders, and such
other United States and foreign laws, regulations, and orders as may be
applicable, including obtaining all necessary approvals required by the
applicable agencies of the governments of the United States and foreign
jurisdictions.

 

  Confidential   Page 13 of 34



--------------------------------------------------------------------------------

 

8.13    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which will
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  Confidential   Page 14 of 34



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date, each copy of
which will for all purposes be deemed to be an original.

 

DIAZYME LABORATORIES a division of General Atomics By:  
        /s/ Chong Yuan                          Name: Chong Yuan Title: Managing
Director By:           /s/ Anthony Navarra                 Name: Anthony Navarra
Title: Senior Vice President DIADEXUS, INC. By:           /s/
Patrick Plewman                   Name: Patrick Plewman Title: President & CEO

 

  Confidential   Page 15 of 34



--------------------------------------------------------------------------------

 

EXHIBIT A

COMPONENTS

[*]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 16 of 34



--------------------------------------------------------------------------------

 

EXHIBIT B

PRICING

[*]

[*] Two pages have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portion.

 

  Confidential   Page 17 of 34



--------------------------------------------------------------------------------

 

EXHIBIT C

PRODUCTS

The Critical Components in bulk format from diaDexus will be tested and
repackaged by Supplier into unique configurations of finished kits [*]:

[*]

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 19 of 34



--------------------------------------------------------------------------------

 

EXHIBIT D

QUALITY AGREEMENT

See Attached

 

  Confidential   Page 20 of 34



--------------------------------------------------------------------------------

 

QUALITY AGREEMENT

This Quality Agreement (the “Quality Agreement”) is entered into and effective
the 1st day of January 2009 (the “Effective Date”) by and between Diazyme
Laboratories, a division of General Atomics, a company duly established and
organized under the laws of the United States of America, having a principal
place of business at 12889 Gregg Court, Poway, CA 92064, USA on behalf of
itself, its Affiliates and related entities (herein “SUPPLIER”), and diaDexus,
Inc., a Delaware corporation duly established and organized under the laws of
the United States of America, having its principal place of business at 343
Oyster Point Boulevard, South San Francisco, CA 94080, USA, on behalf of itself,
its Affiliates, and related entities (herein “COMPANY”). SUPPLIER and COMPANY
are hereby referred to individually as a “PARTY” and collectively as “PARTIES.”

WHEREAS, COMPANY and SUPPLIER have entered into the Services and Supply
Agreement on January 1, 2009 (herein after the “AGREEMENT”); and

WHEREAS, COMPANY and SUPPLIER desire for services provided under the AGREEMENT
to meet certain quality tasks and responsibilities.

SCOPE

General Scope

This Quality Agreement shall define the Quality Tasks and Responsibilities of
the SUPPLIER and COMPANY and forms an integral part of the AGREEMENT.

Product Specification

This Quality Agreement covers PRODUCT intended for supply that applies the same
specifications and release requirements as contained in approved filings as
defined in the SPECIFICATIONS.

DEFINITIONS

In addition to other terms defined in the AGREEMENT or elsewhere herein, the
following terms shall have the following meanings when used herein (any term
defined in the singular shall have the same meaning when used in the plural and
vice versa, unless stated otherwise). Any capitalized terms used herein and not
otherwise defined shall have the same meaning as set forth in the AGREEMENT.

CGMP means the current Good Manufacturing Practices pursuant to (a) the U.S.
Federal Food, Drug and Cosmetics Act as amended (21 USC 301 et seq.), and
(b) relevant U.S. regulations found in Title 21 of the U.S. Code of Federal
Regulations (including but not limited to Parts 7, 11,803, 806 and 820).

COA means a Certificate of Analysis, a document listing testing parameters,
specifications and test results.

COMPONENT means any raw material, substance, piece, part, software, firmware,
labeling, or assembly which is intended to be included as part of the finished,
packaged, and labeled device.

CONTROL NUMBER means any distinctive symbols, such as a distinctive combination
of letters or numbers, or both, from which the history of the manufacturing,
packaging, labeling, and distribution of a unit, lot, or batch of finished
devices can be determined.

CUSTOMER ORDER means the written communication between COMPANY and SUPPLIER,
setting forth the number of units of each PRODUCT, delivery dates, and exact
shipping instructions for each identified ship-to customer of COMPANY.

 

  Confidential   Page 21 of 34



--------------------------------------------------------------------------------

 

DEVIATION means departure (an action that is planned or unplanned) from an
established process or procedure (e.g., approved MASTER BATCH RECORDS, test
methods, manufacturing processes, equipment, facilities and/or SOPs).

DEVICE HISTORY RECORD (BATCH RECORD) means the complete written record of the
history of the batch and its production and testing thereof as required under
cGMP and in accordance with the DEVICE MASTER RECORD.

DEVICE MASTER RECORD (DMR) means a compilation of records containing the
procedures and specifications for a finished device. The DMR for each type of
device may include information such as device specifications, process
specifications, quality assurance procedures and specifications, packaging and
labeling specifications, installation, maintenance, and service procedures and
methods.

HEALTH AUTHORITIES mean all governmental and regulatory authorities having
jurisdiction over the manufacture, use and/or sale of the PRODUCT in the
TERRITORY, including but not limited to the US Food and Drug Administration
(FDA).

Manufacturer’s release means the release of PRODUCT by SUPPLIER.

MANUFACTURING AUTHORIZATION means the authorization of SUPPLIER as manufacturer
of PRODUCT according to the applicable regulations.

MANUFACTURING Material means any material or substance used in or used to
facilitate the manufacturing process, a concomitant constituent, or a byproduct
constituent produced during the manufacturing process, which is present in or on
the finished device as a residue or impurity not by design or intent of the
manufacturer.

OOS means out of specification results. OOS are testing results, which do not
meet the approved SPECIFICATIONS of starting materials, intermediates, PRODUCT,
packaging materials, in-process-controls or stability testing, as applicable.

PRODUCT means components, manufacturing materials, in- process devices, finished
devices, and returned devices.

PRODUCTION ORDER means the written communication between COMPANY and SUPPLIER,
setting forth the number of units of each PRODUCT to be assembled.

Quality Tasks and Responsibilities means the quality requirements and
obligations placed upon SUPPLIER and COMPANY with respect to the manufacturing,
testing, storage, packaging, labeling, distribution of PRODUCT as listed in
Exhibit 1.

REPROCESSING: Introducing materials, in-process intermediates, packaging,
labeling, or PRODUCT including one that does not conform to standards or
specifications, back into the process and repeating a step or other appropriate
chemical or physical manipulation steps that are part of the established
manufacturing process. Continuation of a process step after an in-process
control test has shown that the step is incomplete, is considered to be part of
the normal process, and is not reprocessing.

REWORKING: Subjecting materials, in-process intermediates, packaging, labeling
or PRODUCT that does not conform to standards or specifications to one or more
processing steps that are different from the established manufacturing process
to obtain acceptable quality materials, in-process intermediates, packaging,
labeling or PRODUCT.

 

  Confidential   Page 22 of 34



--------------------------------------------------------------------------------

 

SOPs mean written standard operating procedures established, or to be
established, by SUPPLIER and employed in the manufacturing, testing, storage,
packaging, labeling, certification and delivery of PRODUCT.

SPECIFICATIONS mean any requirement with which a product, process, service, or
other activity must conform. Specifications are numerical limits, ranges or
other acceptance criteria to which the PRODUCT or process of making the PRODUCT
must conform.

TESTING SPECIFICATION means a specific master document that lists the testing
parameters, references to analytical procedures and their SPECIFICATIONS.

TSE mean Transmissible Spongiform Encephalopathies, which are characterized as
chronic degenerative nervous diseases. TSE diseases includes in animals e.g.
bovine spongiphorm encephalopathy (BSE), and in cattle or in humans e.g.
different forms of Creutzfeldt-Jakob disease (CJD).

QUALITY CONTACTS

Quality Assurance department contact names and numbers during working hours at
each company are:

 

SUPPLIER Quality Assurance: Julianne Huang Quality/Operations Work
Phone:    858-455-4745 FAX:    858-455-4750 Email:    julianne.huang@diazyme.com
COMPANY Quality Assurance: Lynne McBride Director, RA/QA Work
Phone:    650-246-6423 FAX:    650-246-6499 Email:    lmcbride@diadexus.com

In addition to the foregoing, SUPPLIER and COMPANY shall jointly establish a
list of contacts in order to conduct their normal business.

CONFIDENTIALITY

Confidential information disclosed in connection with this Quality Agreement is
subject to and shall be protected in accordance with the respective Section of
the AGREEMENT.

TERMINATION AND SURVIVAL

This Quality Agreement shall terminate contemporaneously with the AGREEMENT. The
termination of the Quality Agreement shall not relieve either Party of its
obligations regarding (a) confidentiality, (b) customer complaints, (c) recalls,
(d) Inspections by health authorities, (e) storage and destruction of Quality
Records and Documentation and (f) storage of retains.

DISPUTE RESOLUTION

ANY DISPUTES ARISING OUT OF OR IN CONNECTION WITH THIS QUALITY AGREEMENT SHALL
BE RESOLVED PURSUANT TO THE RESPECTIVE PROVISIONS OF THE AGREEMENT.

 

  Confidential   Page 23 of 34



--------------------------------------------------------------------------------

 

AMENDMENTS

Amendments to this Quality Agreement shall be made only in writing duly executed
by both PARTIES hereto.

POWER AND AUTHORITY

SUPPLIER represents and warrants to COMPANY that it has all the necessary power
and authority to enter into this Quality Agreement on its own behalf and on
behalf of all the SUPPLIER entities and shall be legally bound by this Quality
Agreement to the same extent as if they have executed this Quality Agreement and
are a party hereto.

[signature page follows]

 

  Confidential   Page 24 of 34



--------------------------------------------------------------------------------

 

AGREED TO:

 

diaDexus, Inc.

   

diaDexus, Inc.

By:

 

  /s/ Patrick Plewman

   

By:

 

  /s/  Lynne McBride

Name:

 

Patrick Plewman

   

Name:

 

Lynne McBride

Title:

 

President & CEO

   

Title:

 

Director, RA/QA

Date:

 

    4/27/09

   

Date:

 

    4/27/09

Diazyme Laboratories Division,

   

Diazyme Laboratories Division,

General Atomics

   

General Atomics

By:

 

  /s/ Chong Yuan

   

By:

 

    /s/ A.G. Navarra

Name:

 

Chong Yuan

   

Name:

 

A.G. Navarra

Title:

 

Managing Director

   

Title:

 

Sr VP

Date:

 

    4/29/09

   

Date:

 

    5/1/09

 

  Confidential   Page 25 of 34



--------------------------------------------------------------------------------

 

EXHIBIT 1 – QUALITY TASKS AND RESPONSIBILITIES

 

Tasks and Responsibilities             COMPANY   SUPPLIER General Statement

The PARTIES shall operate in compliance with cGMP requirements and all other
applicable laws, regulations, and local laws concerning manufacturing, testing,
storage, packaging, labeling, and distribution of the PRODUCT.

      X   X

SUPPLIER shall be responsible for obtaining and maintaining, at its expense, all
permits, licenses, approvals, authorizations and the like required for its
performance of the services defined in the AGREEMENT.

          X

SUPPLIER shall ensure that it has not been or uses any persons or entities
debarred under 21 U.S.C. § 335(a) or 335(b), nor disqualified as described in 21
CFR 812.119, nor debarred by any enforcement group associated with a HEALTH
AUTHORITY; it will not employ in connection with any services any person who is
not properly qualified by directly applicable training, experience and
supervision to carry out the tasks they are assigned in connection with such
services; neither it nor any of its officials or employees have been convicted
of a felony under Federal law for conduct relating to the development or
approval, including the process for development or approval, of any medical
device or regulatory submission; and none of its officials or employees have
been convicted of a felony under United States law for conduct otherwise
relating to the regulation of any product or medical device under the Food Drug
& Cosmetics Act.

          X

SUPPLIER shall be responsible for maintaining cGMP compliance of all operations,
including but not limited to manufacturing, testing, storage, packaging,
labeling, and distribution of PRODUCT. cGMP compliance shall be established and
maintained, including but not limited to the following:

• Facilities in compliance with cGMP requirements or with any conditions
described in SUPPLIER’s MANUFACTURING AUTHORIZATION, or Device Master Record.

• All appropriate equipment, cleaning, utility, and facility qualification and
validation activities associated with the PRODUCT.

• setting-up, calibrating, cleaning, qualifying and maintaining all equipment
associated with the PRODUCT.

          X MANUFACTURING MATERIALS, COMPONENTS

COMPANY shall define SPECIFICATIONS for MANUFACTURING MATERIALS and COMPONENTS
used in the manufacturing of PRODUCT.

          X    

SUPPLIER shall test and release MANUFACTURING MATERIALS and COMPONENTS purchased
by SUPPLIER and used in the manufacturing of PRODUCT and qualify suppliers for
use.

              X

COMPANY shall approve the MANUFACTURING MATERIAL and COMPONENT quality and
SPECIFICATIONS used in the manufacturing of PRODUCT.

          X    

Company AND SUPPLIER shall ensure that all MANUFACTURING MATERIALS and
COMPONENTS used in the manufacturing of PRODUCT fully comply with the respective
SPECIFICATIONS.

          X   X

 

  Confidential   Page 26 of 34



--------------------------------------------------------------------------------

 

Tasks and Responsibilities             COMPANY   SUPPLIER

COMPANY is responsible for providing SUPPLIER with labels for generation of
finished PRODUCT labeling.

          X    

SUPPLIER is responsible for printing lot numbers and expiration dating, where
needed. Both parties approve label format.

          X   X Quality Records and Documentation

SUPPLIER shall draft all necessary PRODUCT documentation (e.g., MASTER BATCH
RECORDS, SPECIFICATIONS and analytical procedures) in accordance with cGMP
requirements and provide to COMPANY.

          X

COMPANY and SUPPLIER shall review and approve all PRODUCT documentation.

      X   X

SUPPLIER shall store and maintain PRODUCT documents to prevent any loss or
deterioration.

          X

SUPPLIER shall retain all original manufacturing and testing records, including
all raw data, as part of the site BATCH RECORD.

          X

SUPPLIER shall store all paper and electronic documentation for at least five
(5) years following the expiry of PRODUCT.

          X

Upon the expiry of the storage periods of documents, SUPPLIER shall notify
COMPANY in writing and await instructions for three days for the transfer of
records to COMPANY or for written authorization for destruction of records.

      X   X Manufacturing and Testing

COMPANY and SUPPLIER, as applicable, shall provide a unique CONTROL NUMBER to
each batch of PRODUCT.

      X    

COMPANY shall provide the Material Safety Data Sheet for the PRODUCT and inform
SUPPLIER of any known hazards associated with the PRODUCT or manufacturing
process.

      X    

SUPPLIER shall use only PRODUCT documents approved by COMPANY in the
manufacturing and testing of PRODUCT.

          X REWORKING and REPROCESSING

SUPPLIER shall notify COMPANY of any PRODUCT that does not meet specifications.

          X

SUPPLIER shall define and COMPANY shall approve any rework and reprocessing
protocols or procedures prior to the implementation of any PRODUCT rework or
reprocessing.

      X   X

SUPPLIER shall notify COMPANY of any PRODUCT that requires REWORK or
REPROCESSING.

          X Date of Manufacturing and Date of Expiration

COMPANY will determine assigned date of manufacturing for COMPONENTS.

      X    

COMPANY shall determine the date of expiration of PRODUCT.

      X     Quality Control Testing

SUPPLIER shall conduct release testing on every batch of PRODUCT and COMPANY
will issue a COA.

      X   X

 

  Confidential   Page 27 of 34



--------------------------------------------------------------------------------

 

Tasks and Responsibilities        COMPANY   SUPPLIER

SUPPLIER shall have defined acceptance criteria (i.e. action limit) for each
in-process test performed and each PRODUCT release test shall have an
established SPECIFICATION.

          X

COMPANy shall approve all acceptance criteria (i.e. action limit) and
SPECIFICATIONS associated with PRODUCT.

      X    

COMPANY shall notify SUPPLIER of any proposed changes to acceptance criteria
(i.e. action limit) and SPECIFICATIONS associated with PRODUCT and such changes
shall not be implemented without prior approval from COMPANY.

      X   X

SUPPLIER shall retain samples of in-process material until FINAL RELEASE by
COMPANY. Samples that would be subject to deterioration if stored until FINAL
RELEASE need not be held.

          X

Upon request, SUPPLIER shall forward in-process material samples to COMPANY
according to an approval by both parties.

      X   X

COMPANY may perform testing to confirm SUPPLIER test results, at COMPANY’s
expense.

      X     Supplier and sub-tier Suppliers

SUPPLIER and COMPANY shall ensure the cGMP compliance of any suppliers or
contract suppliers of COMPONENTS and MANUFACTURING MATERIALS used in the
PRODUCT.

      X     X

SUPPLIER shall notify COMPANY of any changes (additions or removal) to suppliers
or contract suppliers of COMPONENTS and MANUFACTURING MATERIALS used in the
PRODUCT.

          X

COMPANY shall approve any changes (additions or removal) of any suppliers or
contract suppliers of COMPONENTS and MANUFACTURING MATERIALS used in the
PRODUCT.

      X      

SUPPLIER will provide COMPANY with a list of all suppliers or contract suppliers
of COMPONENTS and MANUFACTURING MATERIALS used in the PRODUCT. With respect to
all such suppliers or contract suppliers, SUPPLIER shall ensure that it procures
the necessary audit rights so that in the event COMPANY desires to audit
suppliers or contract suppliers of COMPONENTS and MANUFACTURING MATERIALS, it
shall have the right (albeit through SUPPLIER) to do so and SUPPLIER will
provide the necessary documentation and facilitate COMPANY’s audit of such
suppliers and contract suppliers.

          X PRODUCT RELEASE

SUPPLIER shall review and approve its BATCH RECORDS according to its approved
internal procedures.

          X

SUPPLIER shall provide COMPANY the following PRODUCT documents for review:

•   BATCH RECORDS, after completion

•   DEVIATION REPORTS, investigations associated with the batch

•   Analytical data (in-process and release test data)

          X

 

  Confidential   Page 28 of 34



--------------------------------------------------------------------------------

 

Tasks and Responsibilities        COMPANY   SUPPLIER

SUPPLIER shall provide additional requested documentation and information to
COMPANY in order for COMPANY to complete the disposition of the PRODUCT or to
understand and evaluate any deviations, OOS, investigations, or other quality
related issues to the PRODUCT.

          X

SUPPLIER shall notify COMPANY on the quantity of PRODUCT reprocessed.

          X

COMPANY shall notify SUPPLIER of the quantity of PRODUCT reprocessed to retain,
store, or destroy.

      X    

COMPANY is responsible for authorizing the SUPPLIER to MANUFACTURE PRODUCT by
issuing SUPPLIER a PRODUCTION ORDER and for drop-shipment of PRODUCT to end-user
customer by issuing SUPPLIER a CUSTOMER ORDER.

      X    

COMPANY shall notify SUPPLIER of its disposition of the PRODUCT by sending a
notification of inventory release and issuing a COA within (5) business days
after Suppliers quality assurance unit notification.

      X     Samples and Retains

SUPPLIER shall retain a minimum quantity in order to complete three (3) rounds
of analytical testing of PRODUCT according to the testing protocol, unless
otherwise agreed upon in writing by both parties.

      X   X

For other MANUFACTURING MATERIALS and COMPONENTS used in the PRODUCT, sufficient
samples shall be retained, per SUPPLIER internal procedures.

          X

Upon request, SUPPLIER shall make available PRODUCT retains to COMPANY.

          X

SUPPLIER shall maintain retained samples and PRODUCT for a period not less than
three months past expiration.

          X Stability Testing

COMPANY shall generate all stability protocols and reports and shall test
PRODUCT according to approved stability protocol.

      X    

SUPPLIER may be requested to generate stability data on analyzer platforms not
available to COMPANY at COMPANY’s expense.

          X

Upon request, SUPPLIER shall make available all stability data to COMPANY.

          X

COMPANY shall determine and approve shelf-life and storage conditions resulting
from stability studies of PRODUCT.

      X     Storage and Shipment of PRODUCT and COMPONENTS

SUPPLIER shall store PRODUCT and COMPONENTS safely according to COMPANY approved
procedures and storage conditions for the PRODUCT and COMPONENTS, until further
processing or shipment to COMPANY or its designated consignee.

          X

SUPPLIER shall only ship PRODUCT to COMPANY or designated consignee for which it
has received a CUSTOMER ORDER from COMPANY.

      X   X

 

  Confidential   Page 29 of 34



--------------------------------------------------------------------------------

 

Tasks and Responsibilities        COMPANY   SUPPLIER

SUPPLIER shall continue to store any agreed, remaining quantities of PRODUCT
until receipt of a CUSTOMER ORDER from COMPANY or until product expiration,
whichever is sooner.

          X

SUPPLIER shall store all unused COMPONENTS and unshipped PRODUCTS in accordance
with Section 2.9(a) of the AGREEMENT.

          X

SUPPLIER shall notify COMPANY of any events or deviations associated with the
storage and shipment of PRODUCT. SUPPLIER shall determine and document the
impact to product quality as a result of any events or deviations.

          X

COMPANY shall review events or deviations and disposition PRODUCT. COMPANY shall
notify the SUPPLIER on the disposition status of PRODUCT.

      X    

SUPPLIER shall store and ship PRODUCT according to specified procedures from
COMPANY.

          X DEVIATIONS

SUPPLIER shall fully document any DEVIATIONS made during the course of
manufacturing, testing, packaging, labeling, storage and distribution of
PRODUCT.

          X

SUPPLIER shall investigate, evaluate and document any potential impact of every
DEVIATION and shall justify any recommendations for further action.

          X

SUPPLIER shall notify COMPANY in writing of any DEVIATIONS related to the
PRODUCT.

          X

COMPANY shall approve all DEVIATIONS related to PRODUCT.

      X     OOS, Suspect Test Results

SUPPLIER shall notify COMPANY of any confirmed OOS or suspect test results
obtained for a batch during release or stability testing. SUPPLIER shall notify
COMPANY within five (5) business days after confirmation of OOS or suspect test
results.

          X

SUPPLIER and COMPANY shall conduct the OOS investigation in accordance with its
approved procedures.

      X   X

SUPPLIER shall obtain COMPANY approval of all OOS or suspect test results,
including but not limited, to any plans for re-testing and re-sampling unless
approved procedure specifies allowance for adjustment and retest.

          X Validation

SUPPLIER shall ensure that all process, equipment, cleaning and methods are in
compliance to manufacture, test, package, label, store and distribute PRODUCT
according to its approved procedures and shall ensure that processes, equipment,
cleaning and methods remain in a validated state for manufacture and testing of
PRODUCT.

          X

Upon request, SUPPLIER shall make all relevant validation records and data
available to COMPANY.

          X

 

  Confidential   Page 30 of 34



--------------------------------------------------------------------------------

 

Tasks and Responsibilities        COMPANY   SUPPLIER Change Control

PARTIES shall make changes to configuration controlled documents in observance
of all notification requirements of any respective HEALTH AUTHORITY.

      X   X

SUPPLIER shall provide COMPANY with prior written notification of all changes to
MANUFACTURING MATERIALS, COMPONENTS, PRODUCT, equipment and methods that may
impact the PRODUCT-regulatory filings or require a regulatory submission and
shall not issue a MANUFACTURER’S RELEASE for any batches manufactured under such
change until any needed regulatory approval are obtained.

          X

SUPPLIER shall provide changes to PRODUCT-specific master manufacturing and
testing documentation to COMPANY for review and approval prior to implementing
any such changes.

      X   X

Minor editorial or administrative changes do not need to be reported to COMPANY,
but such changes must be appropriately documented and assessed according to
SUPPLIER’s approved internal procedures. If a question arises as to what
constitutes a minor editorial or an administrative change, the PARTIES shall
discuss a resolution in good faith.

          X

After implementation of the approved changes at SUPPLIER, SUPPLIER shall use its
best efforts to promptly forward a copy of the relevant revised PRODUCT-specific
documents to COMPANY.

          X

COMPANY is responsible for the timely reporting of changes in PRODUCT-specific
documentation to the applicable licensee and/or HEALTH AUTHORITY.

      X     Regulatory Submissions

COMPANY shall be responsible for the generation and submission of any regulatory
documents.

      X    

SUPPLIER shall assist in providing and compiling information concerning any
relevant parts of any regulatory submissions or supplements required by a HEALTH
AUTHORITY. This shall apply to all information necessary to author regulatory
submission or correspondence.

          X

COMPANY shall provide SUPPLIER a reasonable period of time in order to review
and provide comments prior to the submission of any regulatory correspondence
(this includes the submission or updates thereof) relevant to SUPPLIER’s
manufacturing or testing processes or facilities. Such review, possible
commenting and release, respectively, shall be carried out within thirty (30)
working days upon receipt of such documentation unless otherwise agreed. This
clause shall not be interpreted as to prevent COMPANY from fulfilling their
legal obligations if SUPPLIER does not respond within the mutually agreed
timeframe.

      X    

COMPANY shall provide copies of all parts of correspondence with HEALTH
AUTHORITIES relating to SUPPLIER’s manufacture of the PRODUCT to SUPPLIER.

      X    

SUPPLIER shall file and maintain for its facility a Site Device Master Record
(DMR), or such equivalent, as required by the FDA.

          X

For regulatory purposes, COMPANY shall have the rights to refer to the Site DMR
or to other similar documents.

      X    

 

  Confidential   Page 31 of 34



--------------------------------------------------------------------------------

 

Tasks and Responsibilities        COMPANY   SUPPLIER

SUPPLIER shall upon reasonable request and prior notice, give COMPANY access
during normal business hours to information in the Site DMR, and other similar
documents which are necessary to complete regulatory documentation related to
PRODUCT and its manufacture in SUPPLIER’s facility.

          X

SUPPLIER shall co-operate with the FDA or other such regulatory body, as
requested by COMPANY and in response to matters concerning or impacting the
PRODUCT.

          X

SUPPLIER shall notify COMPANY of any communication with the FDA (or other such
agency) concerning the PRODUCT or impacting the PRODUCT and shall co-operate
with COMPANY in the scheduling of any planned inspection concerning the PRODUCT.

          X

Each Party shall promptly notify the other PARTY of new regulatory requirements,
which it may become aware with respect to the manufacture, testing, packaging,
labeling, certifications, and storage of the PRODUCT and shall confer with each
other about the best means to comply with such requirements.

      X   X

If a manufacturing process change or release requirement is required by a HEALTH
AUTHORITY, each party shall provide reasonable technical and regulatory
assistance to support any necessary regulatory filings that the filing party
will make to obtain regulatory approval.

      X   X Audits and Compliance

Upon reasonable notice to SUPPLIER, SUPPLIER shall permit COMPANY or its
appointed representatives (hereinafter “Auditors”) to conduct audits of all
documents, processes, procedures and facilities of SUPPLIER applicable to
PRODUCT for the purposes described herein (hereinafter an “Audit”).

          X

COMPANY or its Auditors may have access to SUPPLIER for routine Audit purposes
once a year. Such Audits shall be conducted during regular business hours.

      X    

In addition to the compliance, Annual audits, COMPANY and its Auditors shall be
entitled to (a) conduct “For Cause” investigative Audits to address significant
PRODUCT quality or safety problems, and (b) perform on-site reviews of completed
PRODUCT BATCH RECORDS.

 

For Cause Audits shall relate to significant operational concerns at SUPPLIER,
and may include but are not limited to lot rejection by COMPANY, unresolved OOS
investigations, an FDA Warning Letter or any deficiency letter issued by a
Health Authority, as they pertain to systems or observations associated with the
testing of PRODUCT. Such inspections or Audits, to the extent reasonably
practical, shall be conducted in a manner that shall not materially interrupt or
impair any significant operations at SUPPLIER.

      X    

An exit meeting shall be held between representatives from SUPPLIER and COMPANY
and/or its Auditors to discuss Audit observations.

      X   X

COMPANY shall provide a written report of all Audit observations to SUPPLIER.

      X    

 

  Confidential   Page 32 of 34



--------------------------------------------------------------------------------

 

Tasks and Responsibilities        COMPANY   SUPPLIER

SUPPLIER shall correct all noted deficiencies as soon as practicable, and shall
provide COMPANY with a written response to Audit observations within thirty (30)
days of receipt of Audit report.

          X

If, within forty (40) business days after receiving an Audit report, SUPPLIER
cannot remedy an Audit observation involving non-compliance the PARTIES shall
use good faith efforts to agree upon a reasonable written plan and timetable for
such remedy.

      X   X Inspections by HEALTH AUTHORITIES

COMPANY shall inform SUPPLIER (and vice versa) with as much advance notice as
possible, but at least within five (5) business days of notification, of any
regulatory activities of which they become aware that could reasonably be
expected to prompt an inspection at SUPPLIER involving the PRODUCT (e.g.
pre-approval or for cause Inspections).

      X   X

SUPPLIER shall allow COMPANY or its Auditors to participate in PRODUCT-related
pre-approval, For Cause, or post-approval inspections if deemed necessary by
COMPANY. COMPANY shall be available for consultation during the Inspection but
shall not participate during the inspection unless requested by SUPPLIER or a
HEALTH AUTHORITY representative.

      X   X

SUPPLIER shall not discuss with any HEALTH AUTHORITY any activities relating to
the PRODUCT not actually performed by SUPPLIER, or sub-contracted by SUPPLIER.

          X

SUPPLIER shall inform COMPANY daily of potential issues identified during an
inspection.

          X

SUPPLIER shall allow COMPANY or its Auditors to attend the inspection closeout
to address any PRODUCT-related observations. SUPPLIER is responsible for
addressing manufacturing, testing, packaging, labeling, facility and compliance
observations.

          X

For regulatory observations that specifically involve the PRODUCT, SUPPLIER
shall hold discussions with COMPANY sufficiently in advance of any commitment to
a regulatory agency. COMPANY shall prepare and/or comment on SUPPLIER proposed
responses specific to PRODUCT within time commitments needed to address
regulatory concerns. COMPANY and SUPPLIER have joint final approval for the
PRODUCT responses related to SUPPLIER to be submitted.

      X   X

For regulatory observations that involve any quality, production, material,
laboratory, facilities, equipment or packaging system-related cGMP issues that
are not specific to the PRODUCT, SUPPLIER has final approval for the responses
to be submitted.

          X

Prior to filing regulatory inspection reports and responses, SUPPLIER shall
provide COMPANY with copies of completed regulatory inspection reports and
responses, in each case purged only of trade secret or other confidential or
proprietary information of SUPPLIER that is unrelated to its obligations under
this Quality Agreement or is unrelated to PRODUCT.

          X

 

  Confidential   Page 33 of 34



--------------------------------------------------------------------------------

 

Tasks and Responsibilities        COMPANY   SUPPLIER

SUPPLIER shall promptly correct any site-related violations or deficiencies.
SUPPLIER shall notify COMPANY and discuss solutions in good faith to reach
written agreement on such issue within thirty (30) days of initiating
discussions.

          X

If any HEALTH AUTHORITY or any entity representing such an authority requests
access to SUPPLIER’s records, facilities, equipment and/or personnel, or
conducts an unannounced inspection, or takes any other regulatory action
(including without limitation any warning letters and FDA-483s), in each case
relating to a COMPANY PRODUCT then SUPPLIER will promptly notify COMPANY by
telephone followed by hard copy confirmation. COMPANY shall have the right to be
present at any Audit or inspection by a HEALTH AUTHORITY that relates to the
PRODUCT, and, where time permits, to conduct a pre-Audit inspection.

          X

SUPPLIER shall promptly provide COMPANY copies of all relevant communications
between SUPPLIER and any HEALTH AUTHORITY relating to PRODUCT. Where SUPPLIER is
required or intends to respond to any such communication, SUPPLIER will provide
COMPANY with a copy of such communication and SUPPLIER’s proposed response
sufficiently in advance of the date that such response is to be submitted, in
order to permit COMPANY to review and comment upon such response. To the extent
permitted by law SUPPLIER shall incorporate all such reasonable comments into
such response prior to submission.

          X Complaints and PRODUCT Recalls

COMPANY shall receive and initially assess all PRODUCT defects and complaints.

      X    

COMPANY shall promptly notify SUPPLIER of any PRODUCT defects or complaints that
may be a result of SUPPLIER’s manufacturing of the PRODUCT.

      X    

When reasonably requested by COMPANY, SUPPLIER shall promptly perform
investigations and shall provide COMPANY with any necessary documentation.

      X   X

COMPANY shall notify SUPPLIER of any PRODUCT recall that may be a result of
SUPPLIER’s manufacturing of the PRODUCT.

      X    

If COMPANY determines a recall may be necessary, then COMPANY shall inform
SUPPLIER in writing specifying the details of the recall within twenty-four (24)
hours of initial notification.

      X   X

If SUPPLIER receives any non-PRODUCT related complaints or recalls which may
impact the quality of COMPANY’s PRODUCT, SUPPLIER shall notify COMPANY in
writing of any non-PRODUCT complaints or recalls received directly from an
investigator site or consumer within 48 hours of complaint receipt.

          X

 

  Confidential   Page 34 of 34